DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 5/31/2022, is acknowledged.  Claims 1-5 are amended.  Claims 1-5 are currently pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Russia on 01/30/2018. It is noted, however, that applicant has not filed a certified copy of the RU2018103548 application as required by 37 CFR 1.55.
Election/Restrictions
Newly amended claim 3 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 is directed to a method of making a charge ingot, whereas Claim 3 is interpreted as drawn to a casting method, the method comprising casting a product using a charge ingot as produced according to the method of Claim 1.  Previously, Claim 3 was drawn to the characteristics of the charge ingot formed by the method of Claim 1, such that it would be capable of an intended use as a charge ingot.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 3 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “covering a spent inert anode previously used in an electrolytic production of aluminum.”  The scope of the claimed “covering” step is indefinite as there is no context or limitation setting out what the step of “covering” requires.  A “covering” step could be interpreted to include, for example, covering with structure which may or may not touch the anode (e.g. a protective box), covering with a surface coating, or covering in another material which does not permanently adhere to the surface of the anode (e.g. covering with a liquid material in a bath).  
	Claim 1 also recites the limitation “spent inert anode.”  As previously outlined in the Office Action, dated 2/1/2022, it is unclear whether the claimed “spent inert anode” simply requires an inert anode “previously used in an electrolytic production of aluminum” or whether a structural or chemical change has occurred to the inert anode due to previous use rendering it “spent,” such that it could no longer be practicably used as an inert anode.
	Claim 1 recites the limitation “executing a thermal treatment process that reacts the covered spent inert anode with a bath which flows out of the covered spent inert anode.”  Thus, the claim, as written, requires reacting the spent inert anode with a bath flowing from itself – that is, appears to be claiming a reaction of the spent inert anode with itself.  It is unclear what step or process is being claimed and what material or materials are being reacted.  Furthermore, it is unclear what the term “bath” comprises and what step or process occurs such that a “bath” can “flow out of the covered spent anode.”  
	Finally, it is unclear if the limitation “soaking the covered spent inert anode in a furnace for at least 3 days” requires a step of heating for 3 days, merely existing in a furnace for 3 days, or soaking in another substance, for example, the recited “bath” or covering.  In summary, substantially all of the claimed steps, parameters, and compositions involved in the recited method are indefinite.  Claims 2-5 are also indefinite based on their dependency.
	Claim 2 recites “wherein the spent inert anode consists of 45-60 wt% copper and 10-25 wt% nickel with the remainder being iron.”  In light of the specification and claim 1, from which it depends it is unclear if Applicant intends to claim wherein the spent inert anode is a closed composition (“consists of”) metallic alloy and therefore, comprises no additional elements, including no oxygen or impurities.  All examples in the instant specification contain oxygen and the majority include a number of additional elements and/or impurities. (Table 1).  Although it is not specifically claimed, the instant disclosure appears to be drawn to reducing or removing such elements/impurities from the spent inert anode and Applicant’s remarks are interpreted to reiterate this intent (Remarks, p. 5).  Therefore, if the spent inert anode were to be free of oxygen and impurities, it would conflict with the purpose of the method.  For these reasons, the claim is indefinite.  The instant specification as originally filed recites the instant claim, but for the deletion of the word “preferably” in the amendments of 5/31/2022 and therefore, is deemed to comprise sufficient support for the claim.  As a result, the claim is not rejected under 35 U.S.C. 112(a).
For the purposes of compact prosecution, it is noted that Claim 3, currently withdrawn, recites “further comprising producing castings, using the covered spent inert anode.”  Claim 1, from which it depends, requires “A method for producing a charge ingot.”  Therefore, Claim 1 is interpreted to result in “a charge ingot,” not a “covered spent inert anode.”  It is unclear whether the “covered spent inert anode” as recited in Claim 3, refers to the final product of claim 1 or an intermediate product comprising the covered spent inert anode after the covering step or after the thermal treatment process.  In light of the context and the instant specification, the claim has been interpreted, for the purposes of examination, as referring to the charge ingot, not an intermediate product.
	Claim 4 recites “wherein a batching process is carried out on alumina in response to fully immersing the spent inert anode in the alumina.” It is unclear what step is required by “a batching process is carried out on alumina” a limitation interpreted as acting “on alumina.”  Furthermore, it is unclear if the step of “fully immersing the spent inert anode in the alumina” corresponds to the “covering” step recited in claim 1 or represents a separate additional step.  Finally, as the claim recites the phrase “in response to,” which may be interpreted as a conditional or contingent statement, it is unclear if the claim is drawn to a required step or a step contingent on the stated condition(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. , “A self-repairing cermet anode: Preparation and corrosion behavior of (Cu-Ni-Fe)/NiFe2O4 cermet with synergistic action,” J. Am. Ceram. Soc., 2017, 100: 887-893 in view of Dawless (US 6030518)(previously cited) and Beck et al. (US 5284562)(previously cited).
With respect to Claim 1, the claim is drawn to a method for producing a charge ingot “for production of castings containing copper, nickel and iron.”  Thus, the claimed method is interpreted to result in an ingot capable of an intended use of producing castings having copper, nickel and iron; however, such a casting could contain additional elements from the instantly claimed charge ingot wherein the copper, nickel, and iron are supplied from a separate source.  Therefore, the claimed method of producing a charge ingot is not interpreted to actually require an ingot containing copper, nickel and iron.
Yang teaches a method of forming and using an inert anode for the electrolytic production of aluminum, the method comprising fully immersing (i.e. covering the inert anode) a Cu-Ni-Fe alloy inert anode in a bath comprising alumina then performing electrolysis, wherein the covered inert anode reacts with the bath resulting in corrosion on the surface of the anode followed by the formation of a passivation film (deemed to constitute executing a thermal treatment process that reacts the covered inert anode with a bath which flows out of the covered inert anode). (p. 887-889; Fig. 1).  As the inert anode of Yang comprises a solid body alloy containing comprising Cu, Fe, and Ni which is capable of being used to form a casting, it is deemed to constitute a “charge ingot” capable of the intended use of “for production of castings containing copper, nickel and iron.”  
Yang is silent as to the temperature at which the electrolysis step (i.e. thermal treatment process) is carried out.
Dawless teaches a method of electrolytic production of aluminum comprising an inert anode which is placed in a bath comprising alumina and operated at a temperature of about 900-950° C to obtain aluminum, wherein the inert anode may comprise copper, iron, and/or nickel. (col. 1, ln. 66 to col. 2, ln. 6; col. 2, ln. 26-28, 53-67).  
Thus, Both Yang and Dawless are drawn to methods of electrolysis for the production of aluminum using a Cu-Ni-Fe alloy inert anode covered in an alumina bath.  It would have been obvious to one ordinary skill in the art to modify the method of Yang to use a known temperature for the electrolytic production of aluminum using a Cu-Ni-Fe inert anode, including 950-1200° C, as taught by Dawless, in order to maintain an aluminum/alumina melt in the bath and to efficiently and/or effectively obtain aluminum from the process.
Furthermore, as the inert anode of Yang forms a passivation layer protecting its surface from corrosion, (abstract), it is capable of multiple uses as an inert anode for the electrolytic production of aluminum as disclosed by the reference.  Therefore, it would have been obvious to one of ordinary skill in the art to perform the method of Yang in view of Dawless at least a second time, wherein in the second performance of the method the inert anode constitutes “a spent inert anode previously used in an electrolytic production of aluminum.”
Yang and Dawless are silent as to a step of “soaking in a furnace for at least 3 days.”
Beck teaches an inert anode for the electrolytic reduction of alumina to aluminum, the anode comprising, Cu, Fe, and Ni, wherein the electrolytic bath comprising alumina and the anode are placed in a furnace to maintain a desired temperature. (col. 2, ln. 56 to col. 3, ln. 9; col. 4, ln. 28-32).
It would have been obvious to one of ordinary skill in the art to modify the method of Yang in view of Dawless to carry out the method of electrolytic production of aluminum in a furnace, as taught by Beck, in order to maintain a desired temperature of the bath and components, including the spent inert anode.  In addition, it would have been obvious to one of ordinary skill in the art, after finishing the electrolytic production method, to leave the apparatus comprising the anode inside the furnace for any amount of time, including 3 days or more, for ease of storage and to prevent contamination of the apparatus.  Such a method step, as taught by Yang in view of Dawless and Beck, is deemed to constitute a step of “soaking in a furnace for at least 3 days,” as no actual heating or other process parameters are required by the claimed limitation.
With respect to Claim 4, Yang in view of Dawless and Beck teach a method comprising forming a bath of alumina in which an inert anode is fully immersed to carry out electrolytic production of aluminum. (see rejection of Claim 1; Yang, Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the method of Yang in view of Dawless and Beck, to provide sufficient alumina (batching process) such that the inert anode is fully immersed in a bath comprising alumina, as taught by Yang (as well as Beck, see Fig. 1), in order to carry out the electrolytic production of aluminum within a furnace.
With respect to Claim 5, Yang and Beck, respectively, teach embodiments (Yang, Fig. 1; Beck; Fig. 1) wherein the total volume of alumina bath has a volume ratio of greater than 3.4 times more than the volume of the inert anode.  It would have been obvious to one of ordinary skill in the art to provide a content of alumina such that that the total volume of alumina bath has a volume ratio of greater than 3.4 times more than the volume of the inert anode, as taught by Yang and Beck, in order to carry out the electrolytic production of aluminum within a furnace.

Response to Arguments
Applicant’s arguments, filed 5/31/2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 over Dawless in view of Beck have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Dawless does not appear to teach a thermal treatment process wherein the inert anode reacts with a bath that flows from inert anode as required by the amended Claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang in view of Dawless and Beck, as detailed above.
Applicant’s arguments with respect to prior art Dawless and Beck are deemed moot in view of the new grounds of rejection.
Applicant argues that “The instant application is directed to removing a bath from a spent inert anode so the inert anode can be re-used for the production of castings and ingots. The technical result is the production of a charge ingot with minimal content of bath in it.” (Remarks, p. 5).  It is unclear what material, structure, or step Applicant intends “bath” to refer to in the instant claims.  The instant specification, for example Embodiment 1, page 5, discloses forming an alumina bath by melting alumina in a crucible.  The term “bath” as used in Applicant’s remarks does not appear to be supported by the instant specification, and therefore, is not found persuasive.
Applicant argues that the instant amendments to Claims 1-5 overcome the rejections under 35 U.S.C. 112(b).  These arguments are not found persuasive.  The instant amendments and arguments failed to address a number of the points of indefiniteness (see 112(b) rejections above) and introduced additional indefinite limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735